Citation Nr: 9903084	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-41 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The clinical signs and manifestations of the veteran's 
PTSD are productive of severe social and industrial 
impairment.

3.  PTSD has not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132; Diagnostic Code 
9411 (effective prior to November 7, 1996); 38 C.F.R. 
3.321(b)(1), §§ 4.7, 4.130, Diagnostic Code 9411 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
words "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The primary focus in evaluating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55  (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.


In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

At this juncture, the Board points out that the VA Schedule 
for Rating Disabilities has been revised with respect to the 
regulations applicable to evaluating mental disorders.  The 
amendments to the regulations applicable to evaluating mental 
disorders, including the rating criteria for PTSD became 
effective on November 7, 1996.  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9400 (1996).  


The United States Court of Veterans Appeals (Court) has 
stated that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

As seen in the March 1998 Supplemental Statement of the Case, 
the veteran has been provided with the amended provisions for 
mental disorders, and he has had the opportunity to provide 
argument in support of his claim under those provisions.  The 
agency of original jurisdiction has had the opportunity to 
adjudicate the claim according to the new provisions, and in 
statements made in July 1998, the representative made no 
further argument on the claim.  

The Board therefore determines that the veteran is not 
prejudiced by the change in law that occurred after the 
initiation of his claim.  The veteran will be evaluated under 
the old criteria, as they are the criteria more favorable to 
the issue on appeal.  38 C.F.R. §§ 4.96, 4.97, 4.130, 
Diagnostic Code 9411 (1996).  

The Court has also held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

Under the mental disorders criteria in effect prior to 
November 7, 1996, PTSD warrants a 50 percent evaluation where 
the ability to establish or maintain effective or favorable 
relationships is considerably impaired, and because of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment. 38 C.F.R. 4.132, Diagnostic Code 
9411 (1996).

Impairment of one's social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the veteran's social and 
industrial adaptability, we must look to "those abnormalities 
of conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity."  38 C.F.R. § 4.129.  Social 
inadaptability, reflecting the ability to establish healthy 
interpersonal relationships, is evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not under evaluate the emotionally 
sick veteran with a good work record, nor must it over 
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

Service connection for PTSD was established in a September 
1995 rating action.  A 10 percent evaluation was assigned at 
that time.  The veteran in his notice of disagreement (NOD), 
dated in October 1995, requested a rating in excess of 10 
percent.  The veteran perfected his appeal in November 1995 
and requested an RO hearing.

During his February 1996 RO hearing, the veteran testified 
that he had been in private treatment for his PTSD for the 
past one and a half years.  He noted that he was unable to 
attend treatment sessions as often as he would like because 
of financial constrictions.  He described nightmares and 
flashbacks on a daily basis and stated that he would be upset 
for the entire day.  He noted that anything that was related 
to Vietnam or current war situations upset and angered him.  
He stated that he worked two or three days a week for five or 
six hours at a time.  

The veteran stated that he worked alone as a telemarketer but 
was easily frustrated by callers.  He reported that he had 
one friend from Vietnam and one or two acquaintances only.  
He did not share his experiences about Vietnam with others 
and felt as though this was his "shameful secret."  He 
stated that he had never been married.  

The veteran stated that occasionally he was suicidally 
depressed and that he had difficulty with his aggressive and 
explosive behavior.  He testified that his hobbies were 
solitary such as jogging, reading, or watching television.  
He reported that he occasionally drank beer or smoked pot.  
He reported that his longest job was approximately six 
months.

Submitted in support of his claim for an increased evaluation 
for his service-connected PTSD was a February 1996 statement 
from the veteran's private examiner.  The examiner noted that 
veteran complained of insomnia, chronic fatigue, generalized 
anxiety and rage, difficulty in establishing and maintaining 
intimate relationships, inability to hold down a meaningful 
job for any length of time, and periodic bouts of substance 
abuse.  She noted that the veteran suffered from intermittent 
nightmares about Vietnam and woke up irritable and tired.  
She noted that the veteran exhibited a great deal of anger 
towards the government and felt betrayed and distrustful.  
The veteran grew depressed at the mention of Vietnam.  The 
veteran felt vulnerable and unsafe in relationships and had 
not been able to hold down a full-time job or a job longer 
than six months.  The veteran had a history of substance 
abuse as a means of self-medicating.  The examiner's 
diagnostic impression was PTSD.  

The veteran's disability was thereafter increased to 30 
percent in the March 1996 Hearing Officer's decision. 

The veteran was afforded an additional VA PTSD examination in 
October 1997.  He reported that he worked about fifteen to 
twenty hours a week doing telemarketing work.  He noted that 
prior vocational rehabilitation efforts had been unsuccessful 
because he was too troubled by his PTSD symptoms.  The 
examiner noted that the veteran's sense of disillusionment 
and despair had reduced his motivation and hopes of 
successful vocational rehabilitation.  The veteran stated 
that he did not like to be around other people and this 
hindered his employment possibilities.  

The examiner noted that during the interview, the veteran 
exhibited constant anger by clearly clenching his back teeth 
a few times every minute.  The examiner noted that this would 
definitely hinder his employability.

The examiner noted severe industrial impairment.  He noted 
that the veteran had short-term memory loss when under 
pressure and had difficulty following directions.  The 
veteran reported that most of his previous jobs had been 
unskilled labor and he expressed some anger over not having 
jobs more commensurate with his level of education.  The 
examiner noted that a possibility of vocational 
rehabilitation was good if the veteran continued treatment 
and counseling.

The examiner noted that the veteran lived alone and had a few 
friends but no confidants.  The veteran's outlook for the 
future was bleak and he believed he would be alone.  The 
veteran stated that he had a history of substance abuse but 
had been sober for three years.  The veteran reported that he 
discontinued psychiatric treatment and did not participate in 
veteran's group counseling because he did not like to be 
around other veterans.

The veteran stated that he was severely emotionally disturbed 
and that his sleep was troubled.  He reported that he 
awakened at the slightest noise or light.  He reported a 
history of grinding his teeth and difficulty with outlets for 
his anger.  The examiner noted that the veteran was 
persistently re-experiencing the traumatic events from 
service.  The examiner noted the presence of intrusive 
thoughts several times a week coupled with the feeling of 
resentment.  The veteran experienced nightmares of his time 
in combat.  The veteran persistently avoided thoughts and 
feelings associated with Vietnam and avoided war-related 
stimuli.  

The examiner noted psychogenic amnesia, diminished interest 
in significant activities, feeling of detachment or 
estrangement from others, numbing feelings aside from his 
close friendship with his sister.  The examiner also, noted a 
sleep disturbance and irritability expressed continuously by 
the veteran's grinding of his teeth and impaired 
concentration.  

The veteran had difficulty focusing on any task for long and 
expressed hypervigilance, exaggerated startle response, and 
physiologic reactivity to symbolic events wherein he had 
shortness of breath and his heart pounded and raced.  The 
veteran suffered from survivor's guilt.  The examiner noted a 
pervasive quietly depressed manner, which lacked any zest or 
enthusiasm for living in the veteran.  The veteran denied any 
current suicidal intent or plan or any hallucinations.  No 
evidence of cognitive impairment was noted.

The veteran underwent various psychological tests, which were 
possibly not valid and incongruent with the veteran's 
diagnosis of PTSD.  The examiner's impression was severe 
social and industrial impairment.  Diagnoses included chronic 
PTSD.  The veteran's Global Assessment Functioning (GAF) was 
45, which reflected serious symptoms and severe impairment in 
several areas like social and occupational functioning.  

In a March 1998 rating action, the veteran's disability was 
increased to 50 percent.  Although the veteran's disability 
was increased to 50 percent by the RO, pursuant to Ab v. 
Brown, 6 Vet. App. 35 (1993), the Board is required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus consider all 
potentially applicable disability ratings. 

The Board has reviewed the pertinent evidence of record and 
determines that the veteran's disability picture is 
indicative of severe impairment.  The October 1997 VA 
examiner noted that the veteran exhibited constant anger by 
clearly clenching his back teeth a few times every minute.  
The examiner noted that this would definitely hinder his 
employability, as would the veteran's short-term memory loss 
when under pressure and difficulty following directions.  

The examiner noted that the veteran lived alone and had a few 
friends but no confidants.  The veteran reported that he 
discontinued psychiatric treatment and did not participate in 
veteran's group counseling because he did not like to be 
around other veterans.

The examiner noted that the veteran was persistently re-
experiencing the traumatic events from service and intrusive 
thoughts several times a week coupled with the feeling of 
resentment. The examiner noted psychogenic amnesia, 
diminished interest in significant activities, feeling of 
detachment or estrangement from others, numbing feelings 
aside from his close friendship with his sister.  The 
examiner also, noted a sleep disturbance and irritability.  
The examiner's impression was severe social and industrial 
impairment.  Diagnoses included chronic PTSD.  The veteran's 
Global Assessment Functioning (GAF) was 45, which reflected 
serious symptoms and severe impairment in several areas like 
social and occupational functioning.  Thus, the veteran's 
PTSD warrants an increased evaluation of 70 percent under 
Diagnostic Code 9411 (1996).

As initially noted, the new criteria for rating psychiatric 
disorders are not more favorable for the veteran.  38 C.F.R. 
§ 4.130.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personnel appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.

The evidence does not warrant a 100 percent evaluation under 
either criteria.  The veteran's symptoms are not of such 
severity as to totally impair the ability to establish and 
maintain effective work and favorable relationships.  The 
veteran stated that he had a few friends and was close to his 
sister. Additionally, the veteran was capable of working 
part-time for fifteen to twenty hours a week.  Although he 
has severe impairment of his ability to maintain social 
relationships, he does not have the requisite symptomatology 
for a 100 percent evaluation under the old or new criteria.  
Accordingly, a higher evaluation is not indicated.  

All pertinent provisions of 38 C.F.R. Parts 3 and 4 have been 
considered as required by Schafrath v. Derwinski,  1 Vet. 
App. 589 (1991) and 38 C.F.R. § 4.7.  

PTSD has not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding a grant of entitlement to an evaluation in 
excess of the 70 percent granted on appeal.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to governing criteria governing the 
payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

